SHARE EXCHANGE AGREEMENT

THIS SHARE EXCHANGE AGREEMENT (the "Agreement"), dated October 27, 2003, (the
"Effective Date") is entered into by and among China Broadband Corp., a Nevada
corporation ("CBBD"), Big Sky Energy Kazakhstan Ltd., an Alberta corporation
("BSEK"), and the Shareholders of BSEK (the "Shareholders").

WHEREAS, the Shareholders collectively own 10,000,000 shares of Common Stock,
without par value, of BSEK (the "BSEK Shares").

WHEREAS, CBBD is a public reporting company under the rules and regulations of
the U.S. Securities Act of 1934, whose shares trade on the OTC/Bulletin Board
under the symbol "CBBD" and wishes to exchange a certain number of shares of its
common stock to be issued from treasury (the "CBBD Shares") for the BSEK Shares.

WHEREAS, the parties to this Agreement have determined that the Shareholders
will exchange the BSEK Shares for the CBBD Shares, as determined below (the
"Share Exchange"), and CBBD will also provide BSEK with a loan of $500,000.00 US
to be repaid within sixty (60) days (the "Loan");

WHEREAS, the parties to this Agreement have agreed to the Share Exchange and the
Loan subject to the terms and conditions set forth below.

NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the
mutual premises and the mutual covenants and agreements contained herein, the
parties covenant and agree each with the other as follows:

1.0 SHARE EXCHANGE AND LOAN

1.1 Subject to the terms and conditions hereof, the Shareholder shall exchange
the BSEK Shares for the CBBD Shares, the number of which shall be determined by
Section 1.3 below.

1.2 In order to affect the Share Exchange and the Loan, the parties agree that
upon completion of a Fair Market Valuation described in Section 1.3 below, the
following actions shall take place:

(a) Shareholders, by executing this Agreement, hereby authorize CBBD to take
delivery and possession of all stock certificates representing all of the BSEK
Shares and transfer such shares into the name of CBBD upon the completion of the
issuance and delivery of the SBBD Shares to the Shareholders;

(b) CBBD shall issue and deliver to the Shareholders stock certificates
representing the CBBD Shares, in the amount determined by Section 1.3 and 1.4
below.

1.3 The number of CBBD Shares to be issued to the Shareholders by CBBD hereunder
shall be determined by the Fair Market Valuation of BSEK and its assets being
prepared by PetroGlobe (Canada) Ltd. (the "FMV Report"). Upon completion of the
FMV Report, the total net value of BSEK shall be divided by the thirty (30) day
average closing bid price of CBBD's common stock on the OTC/Bulletin Board, with
the resulting number representing the total number of CBBD Shares to be issued
to the Shareholders; provided, however, that in no event shall the number of
CBBD Shares to be issued hereunder exceed 8,000,000 shares.

1

1.4 The CBBD Shares shall be issued and allocated to the Shareholders on the
same percentage of BSEK Shares that each Shareholder currently holds.

1.5 The parties hereto acknowledge that CBBD advanced the Loan to BSEK prior to
the date of this Agreement. BSEK hereby agrees and covenants that it shall repay
the entire amount of the Loan no later than December 16, 2003 (the "Maturity
Date"). The Loan shall not accrue interest prior to the Maturity Date. In the
event that the Loan is not repaid in its entire by the Maturity Date, the Loan
shall commence accruing interest at the rate of five percent (5%) per annum.
Failure to repay any portion of the Loan shall be deemed a default and CBBD
shall be entitled to pursue all remedies for such default afforded to it under
law, including seeking a money judgment against BSEK, costs of collection and
attorneys fees. The parties further agree and acknowledge that the Shareholders
shall have no liability whatsoever for repayment of the Loan or any portion
thereof.

2.0 CLOSING

2.1 The completion of the Share Exchange shall take place with five (5) business
days of completion of the FMV Report but in no event shall it take place later
than thirty (30) days from the date of execution of this Agreement (the "Closing
Date"), and this Agreement shall be voidable thereafter at the option of either
party upon thirty (30) days notice in writing to the parties hereto, such
election not to be unreasonably exercised. This Agreement will terminate on the
effective date of such notice of termination and shall thereafter by null and
void.

3.0 TRANSACTION EXPENSES

3.1 Each party to this Agreement shall bear all costs and expenses incurred by
him or it in negotiating and preparing this Agreement and in closing and
carrying out the transactions contemplated by this Agreement. Unless otherwise
expressly provided herein, all costs and expenses related to satisfying any
condition or fulfilling any covenant contained in this Agreement shall be borne
by the party whose responsibility it is to satisfy the condition or fulfill the
covenant in question.

4.0 SHAREHOLDERS' REPRESENTATIONS AND WARANTIES

4.1 Each Shareholder hereby represents to CBBD, with the intent that the parties
to this Agreement will rely thereon in entering into this Agreement and in
concluding the Share Exchange contemplated herein that:

Such Shareholder has the power, authority and/or capacity to enter into this
Agreement and to carry out its terms;

This Agreement constitutes a legal, valid and binding obligation of such
Shareholder in accordance with its terms except as limited by laws of general
application affecting the rights of creditors;

Such Shareholder is the registered holder and beneficial owner of the BSEK
Shares, free and clear of all liens, encumbrances, security, interest, charges
or other clouds on title;

Upon completion of the Share Exchange, CBBD shall be the beneficial and
registered holder of the such Shareholder's BSEK Shares, as fully paid and
non-assessable, free and clear of all liens, charges and encumbrances and other
restrictions on transfer, save and except those which may be imposed by
regulatory authorities or under applicable securities law;

2

The making of this Agreement and the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof, does not
conflict with or result in the breach of or the acceleration of any indebtedness
under, any terms, provisions or conditions of, or constitute default under any
indenture, mortgage, deed of trust, agreement, lease, certificate, consent or
other instrument to which the Shareholder is a party or is bound or any
judgment, decree, order, rule or regulation of any court or administrative body
by which the Shareholder is bound, or, of any statute or regulation applicable
to Shareholder.

5.0 CBBD'S REPRESENTATIONS AND WARRANTIES

5.1 CBBD hereby represents and warrants to BSEK and the Shareholders with the
intent that BSEK and the Shareholders will rely thereon in entering into this
Agreement and in concluding the Share Exchange contemplated herein that:

(a) CBBD has the power and capacity and good and sufficient right and authority
to enter into this Agreement on the terms and conditions set forth herein and to
issue the CBBD Shares to the Shareholders; and

(b) This Agreement constitutes a legal, valid and binding obligation of CBBD in
accordance with its terms except as limited by laws of general application
affecting the rights of creditors;

(c) The CBBD Shares, when issued shall be free and clear of all liens,
encumbrances, security, interest, charges or other clouds on title; and

(d) The making of this Agreement and the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof,
does not conflict with or result in the breach of or the acceleration of any
indebtedness under, any terms, provisions or conditions of, or constitute
default under the Articles or By-Laws of CBBD or any indenture, mortgage, deed
of trust, agreement, lease, franchise, certificate, consent, permit, license,
authority or other instrument to which CBBD is a party or is bound or any
judgment, decree, order, rule, or regulation of any court of administrative body
by which CBBD is bound, or, to the knowledge of any statute or regulation
applicable to CBBD.

6.0 BSEK'S REPRESENTATIONS AND WARRANTIES

6.1 BSEK hereby represents and warrants to CBBD with the intent that CBBD will
rely thereon in entering into this Agreement and in concluding the Share
Exchange and the Loan contemplated herein that:

(a) BSEK has the power and capacity and good and sufficient right and authority
to enter into this Agreement on the terms and conditions set forth herein; and

(b) This Agreement constitutes a legal, valid and binding obligation of BSEK in
accordance with its terms except as limited by laws of general application
affecting the rights of creditors;

(c) The making of this Agreement and the completion of the transactions
contemplated hereby and the performance of and compliance with the terms hereof,
does not conflict with or result in the breach of or the acceleration of any
indebtedness under, any terms, provisions or conditions of, or constitute
default under the Articles or By-Laws of BSEK or any indenture, mortgage, deed
of trust, agreement, lease, franchise, certificate, consent, permit, license,
authority or other instrument to which BSEK is a party or is bound or any
judgment, decree, order, rule, or regulation of any court of administrative body
by which BSEK is bound, or, to the knowledge of any statute or regulation
applicable to BSEK.

3

7.0 SHAREHOLDERS REPRESENTATIONS AND WARRANTIES REGARDING U.S. SECURITES
REGULATIONS.

7.1 Each Shareholder further makes the following representations with the intent
that they may be relied upon by CBBD in determining each Shareholders'
suitability as a purchaser of the CBBD Shares.

(a) The Shareholder has received and read CBBD's annual report for the year
ended December 31, 2002 and CBBD's quarterly reports for the periods ending
March 30, 2003 and June 30, 2003, and any amendments to such reports (the
"Annual and Quarterly Reports") and the Shareholder is familiar with all terms
and provisions thereof

(b) The Shareholder confirms that the acquisition of the CBBD Shares shall occur
as an "offshore transaction" in that:

(i) The Shareholder is not an "entity" in the United States.

(ii) At the time this Agreement is executed by the Shareholder, and as of the
Closing Date of this Agreement, the Shareholder was outside of the United
States.

(c) The Shareholder is not a U.S. Person, as defined below. For purposes of this
representation, "U.S. Person" means:

(i) any natural person resident in the United States;

(ii) any partnership or corporation organized or incorporated under the laws of
the United States;

(iii) any estate of which any trustee is a U.S. Person;

(iv) any trust of which any trustee is a U.S. Person;

(v) any agency or branch of a foreign entity located in the United States;

(vi) any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if any
individual) resident in the United States; and

(vii) any partnership or corporation if:

(a) organized or incorporated under the laws of any foreign jurisdiction; and

(b) formed by a U.S. Person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned by accredited investors (as defined in Rule 501(1) under
the Securities Act) who are not natural persons, estates or trusts.

(d) The Shareholder has previously been advised that the Shareholder would have
an opportunity to review all the pertinent facts concerning CBBD, and to obtain
any additional information which they might request, to the extent possible or
obtainable, without unreasonable effort and expense, in order to verify the
accuracy of the information contained in the Annual and Quarterly Reports.

4

(e) The Shareholder has personally communicated or been offered the opportunity
to communicate with an executive officer of CCBD to discuss the business and
financial affairs of CBBD, its products and activities, and its plans for the
future. The Shareholder acknowledges that if the Shareholder would like to
further avail itself of the opportunity to ask additional questions of CBBD,
CBBD will make arrangements for such an opportunity on request.

(f) The Shareholder has been advised that no accountant or attorney engaged by
CBBD is acting as its representative, accountant, or attorney.

(g) The Shareholder will hold title to its interest in the name provided in the
signature block below.

(h) If the Shareholder is an individual, he or she resides at the address
provided below in Section 10.5. If the Shareholder is a corporation, it is a
bona fide corporation duly organized under the laws of its place of
incorporation and the address provided below in Section 10.5 is such
Shareholder's true and correct principal place of business.

8.1 The representations, warranties, covenants and agreements of the
Shareholders contained herein and those contained in the documents and
instruments delivered pursuant hereto will be true at and as of the Closing as
though made at the Closing and will survive the Closing.

8.2 The representations, warranties, covenants and agreement of CBBD contained
herein and those contained in the documents and instruments delivered pursuant
hereto will be true at and as of the Closing as though made at the Closing and
will survive the Closing.

9.0 CONDITIONS PRECEDENT

9.1 The obligations of CBBD to consummate the transactions herein contemplated
are subject to the fulfillment of each of the following conditions at the times
stipulated:

The representations and warranties of the Shareholders contained herein are true
and correct in all respects at and as of the Effective Date except as may be in
writing disclosed to and approved by CBBD; and

All covenants, agreements and obligations hereunder on the part of the
Shareholders to be performed or complied with at or prior to the closing,
including the Shareholders obligation to deliver the documents and instruments
herein provided for, have been performed and complied with at and as of the
Effective Date.

9.2 The obligations of the Shareholders to consummate the transactions herein
contemplated are subject to the fulfillment of each of the following conditions
at the times stipulated, that:

The representations and warranties of CBBD contained herein are true and correct
in all material respects at and as of the closing except as may be in writing
disclosed to and approved by the Shareholders and

All covenants, agreements and obligations hereunder on the part of CBBD to be
performed or complied with at or prior to the Effective Date, including in
particular CBBD's obligations to deliver the documents and instruments herein
provided for, have been performed and complied with as at the closing.

5

10.0 MISCELLANEOUS

10.1 Time is of the essence of this Agreement.

10.2 The parties will execute and deliver such further documents and instruments
and do all such acts and things as may be reasonably necessary or requisite to
carry out the full intent and meaning of this Agreement and to effect the
transactions contemplated by this Agreement.

10.3 This Agreement will enure to the benefit and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

10.4 This Agreement may not be assigned by any party hereto without the prior
written consent of all parties to this Agreement.

10.5 Any notice under this Agreement shall be deemed to have been sufficiently
given if sent by overnight courier, addressed as follows:

to the Shareholders:

Glen Van Doorne
310-505-8 Avenue SW
Calgary Alberta T2P 5E9

James Gotmy
136 Gateway Place SW  
Calgary Alberta T3E 4J2

Malcolm Albery
920 Cresent Blvd. SW  
Calgary Alberta T2S 1L5

Jodi Larmour
196 Sierra Morena Circle SW  
Calgary Alberta T3H 2W8

Delphine de Rohan Chabot
67 Eccleston Square  
London England SW1V 1PJ

6

to BSEK:

c/o Harney Westwood & Riegels
Craigmuir Chambers
Road Town, Tortola
British Virgin Islands

and

1980-440-2 Avenue SW
Calgary, Alberta T2P 5E9

to CBBD:

1980-440-2 Ave SW  
Calgary Alberta T2P 5E9

or to any other address which may hereafter be designated by either party by
notice given in such manner. All notices shall be deemed to have been given as
of the date of receipt by the parties hereto and no other prior written or oral
statement or agreement shall be recognized or enforced.

10.6 This Agreement may be executed in several counterparts, each of which will
be deemed to be an original and all of which will together constitute one and
the same instrument.

 IN WITNESS WHEREOF the parties hereto have set their hand and seal as of the
day and year first above written.



BIG SKY ENERGY KAZAKHSTAN LTD., an Alberta corporation

 CHINA BROADBAND CORP., a
Nevada corporation

By: /s/ Glenn Van Doorne
Name: Glenn Van Doorne
Title: Managing Director

By: /s/ Matthew Heysel
Name: Matthew Heysel
Title: Chairman & Chief Executive Officer



SHAREHOLDERS:

 

BIG SKY ENERGY CANADA LTD., a
British Virgin Islands corporation

 

By: /s/ Matthew Heysel
Name: Matthew Heysel
Title: Chairman & Chief Executive Officer

/s/ Delphine de Rohan Chabot


Delphine de Rohan Chabot

/s/ Glenn Van Doorne


Glenn Van Doorne

/s/ James Gotmy


James Gotmy

/s/ Malcolm Albery


Malcolm Albery

/s/ Jodi Larmour


Jodi Larmour

7